Case 1:20-cv-06842-RMB-AMD Document 8 Filed 08/04/20 Page 1 of 2 PageID: 249




Charles H. Chevalier
Christine A. Gaddis
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
(973) 596-4611
cchevalier@gibbonslaw.com
cgaddis@gibbonslaw.com

Of Counsel:

Jeffrey J. Oelke
Ryan P. Johnson
Robert E. Counihan
Laura T. Moran
So Yeon Choe
FENWICK & WEST LLP
902 Broadway, Suite 14
New York, New York 10010-6035
(212) 430-2600

Erica R. Sutter
FENWICK & WEST LLP
801 California Street
Mountain View, California 94041
(650) 988-8500
Attorneys for Plaintiffs Novo Nordisk Inc.
and Novo Nordisk A/S

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 NOVO NORDISK INC. and NOVO
 NORDISK A/S,                                C.A. No. 3:20-cv-6842-MAS-DEA
                       Plaintiffs,
                                             NOTICE OF VOLUNTARY
                v.                           DISMISSAL

 SANDOZ INC.,                                Document Electronically Filed
                               Defendant.
Case 1:20-cv-06842-RMB-AMD Document 8 Filed 08/04/20 Page 2 of 2 PageID: 250




       PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiffs Novo Nordisk Inc. and Novo Nordisk A/S, by and through their undersigned

attorneys, hereby voluntarily dismiss, without prejudice, all claims relating to the Complaint filed

in the above-captioned matter.


Dated: August 4, 2020

                                                  GIBBONS P.C.

                                                  s/ Charles H. Chevalier
                                                  Charles H. Chevalier
                                                  Christine A. Gaddis
                                                  One Gateway Center
                                                  Newark, New Jersey 07102
 OF COUNSEL:                                      (973) 596-4611
                                                  cchevalier@gibbonslaw.com
 Jeffrey J. Oelke                                 cgaddis@gibbonslaw.com
 Ryan P. Johnson
 Robert E. Counihan                               Attorneys for Novo Nordisk Inc. and Novo
 Laura T. Moran                                   Nordisk A/S
 So Yeon Choe
 FENWICK & WEST LLP
 902 Broadway, Suite 14
 New York, New York 10010-6035
 (212) 430-2600

 Erica R. Sutter
 FENWICK & WEST LLP
 801 California Street
 Mountain View, California 94041
 (650) 988-8500




                                                  2
